This was a suit by appellee against appellant for $15, alleged to be due for the rent of a house, which amount was raised by amendment to $30, before the trial.
Appellant filed a plea of set-off, which plea undertook to set up the fact that appellee was due him $300 for the breach of a contract for the rental of land, etc.
It is well settled that a plea of set-off should be as certain as to the damages sought to be set off, as if it were an original action brought by the defendant for that particular demand. Greer v. Malone-Beall Co., 180 Ala. 602, 61 So. 285.
Measured by this rule, it is apparent that appellee's demurrers were properly sustained to appellant's plea referred to.
The trial court's action in sustaining said demurrers being the only matter presented for our consideration, the judgment appealed from is, accordingly, affirmed.
Affirmed.